Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01020-CR
____________
 
EX
PARTE SAMUEL GUERRERO
 
 

 
On
Appeal from the 179th District Court
Harris
County, Texas
Trial
Court Cause No. 923,979
 

 
M
E M O R A N D U M   O P I N I O N
Appellant is charged in trial court cause number 921,253 with
the offense of possession with intent to deliver a controlled substance, namely
cocaine.  The trial court set pre-trial
bond at $400,000.00.  On September 3,
2002, appellant filed a pre-trial application for writ of habeas corpus seeking
a bond reduction.  After a hearing on
September 25, 2002, the trial court lowered the pre-trial bond to
$100,000.00.  That same day, appellant
filed a notice of appeal.  On September
27, 2002, the trial court appointed counsel, Sandy Melamed,
to represent appellant on appeal.  On
January 16, 2003, appellant=s counsel filed a brief claiming the trial court Acommitted reversible error in setting
appellant=s pretrial bail at $100,000.@ 





On February 12, 2003, the State filed a motion to dismiss the
appeal as moot. According to the State=s motion, on October 4, 2002, the
trial court further reduced the bond to $25,000.00.  On October 5, 2002, appellant posted bond and
was released.  In support of the motion,
the State filed a supplemental clerk=s record containing the trial court=s order reducing bond to $25,000.00,
and the bond posted by appellant on October 5, 2002.  Thus, the State argues, the appeal is
moot.  We agree.  
The longstanding rule in Texas regarding habeas corpus is
that Awhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised thereunder are moot.@ 
Bennet v. State, 818 S.W.2d 199,
200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(quoting Saucedo v. State, 795 S.W.2d 8, 9 (Tex. App.CHouston [14th Dist.] 1990, no
pet.)).  Accordingly, we dismiss
appellant=s appeal as moot.[1]  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Publish C Tex. R. App.
P. 47.2(b).
 
 
 




[1]              On
October 5, 2002, the date appellant posted bond and was released, this appeal
became moot.  Accordingly, we strongly
question appointed counsel=s decision to file a brief on January 16, 2003,
challenging the trial court=s order setting bond at $100,000.00 when the record
clearly establishes that bond was reduced to $25,000.00 and appellant was
released more than three months before the brief was filed.